CRITZ, Commissioner.
The opinion of the Court of Civil Appeals in this case is reported at 48 S.W.(2d) 697. It fully states the law question involved. Since this writ was granted, such law question has been settled by this court adversely to the plaintiff in error. Hunter v. Moore, 122 Tex. 583, 62 S.W.(2d) 97 (Com. App. opinion adopted); Red v. Bounds, 122 Tex. 614, 63 S.W.(2d) 544 (Com. App. opinion adopted).
The judgment of the Court of 'Civil Appeals is affirmed.
Opinion adopted by the Supreme Court.